Citation Nr: 0732453	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1996, for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for neurogenic bladder, atrophy of the left testicle, 
and special monthly compensation for loss of use of a 
creative organ. 

2.  Entitlement to an effective date earlier than October 30, 
1995 for the grant of a total disability rating based on 
individual unemployability (TDIU). 

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for scar, residual of abdominal surgery. 

4.  Entitlement to service connection for a cervical spine 
disorder, secondary to the residuals of meningo-encephalitis 
with secondary anxiety and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision, by the Buffalo, New York Regional Officer (RO), 
which denied the veteran's claims of earlier effective dates 
for compensation benefits under 38 U.S.C.A. § 1151 for 
neurogenic bladder and TDIU.  That rating action also denied 
service connection for a cervical spine disorder, to include 
as secondary to residuals of meningo-encephalitis.  The RO 
also denied the claim for compensation under 38 U.S.C.A. 
§ 1151 for scar, residuals of abdominal surgery.  A notice of 
disagreement with that determination was received in February 
2000.  A statement of the case was issued in February 2004.  
A substantive appeal was received in May 2004.  During the 
course of the appeal, the claims folder was transferred to 
the VA Regional Office in St. Petersburg, Florida.  

On April 19, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of this hearing is also of 
record.  

In May 2007, the veteran's representative submitted 
additional evidence directly to the Board, and waived the 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2007).  

The issues of entitlement service connection for a cervical 
spine disorder and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for scar, residual of 
abdominal surgery are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran suffered additional injury during a VA 
hospitalization from December 3, 1982 to December 18, 1982, 
which resulted in loss of sexual function, loss of testicle, 
and a neurogenic bladder.  

2.  During a VA examination on June 13, 1996, the veteran 
complained that he had developed increasing sexual 
dysfunction and lack of sensation of a full bladder since 
having had a left inguinal hernia repair with laparotomy at a 
VA facility in 1982.  

3.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for neurogenic bladder, atrophy of the 
left testicle, and special monthly compensation for loss of 
use of a creative organ was granted by VA rating action in 
November 1998, with an assignment of 60 percent, effective 
June 13, 1996.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for neurogenic bladder, 
atrophy of the left testicle, and special monthly 
compensation for loss of use of a creative organ prior to 
June 13, 1996.  

5.  The veteran's application for Increased Compensation 
based on Unemployability (VA Form 21-4138) was received at 
the RO on October 30, 1995.  

6.  A March 1998 rating decision granted entitlement to a 
TDIU, effective October 30, 1995; the veteran did not appeal 
this rating decision and it became final in March 1999.  

7.  In July 1999, the veteran filed the current claim for an 
earlier effective date for the assignment of a TDIU.  

8.  The veteran's free-standing claim for an earlier 
effective date for TDIU is barred as a matter of law.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 13, 
1996, for the award of compensation benefits for neurogenic 
bladder, atrophy of the left testicle, and special monthly 
compensation for loss of use of a creative, have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110(c) (West 1991 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.400 (2007).  

2.  The March 1998 rating decision, assigning an effective 
date of October 30, 1995 for the granted of a TDIU, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2007).  

3.  The claim for an effective date earlier than October 30, 
1995 for entitlement to TDIU is denied as a matter of law.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.201, 
20.202, 20.302, 20.1100, 20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

As noted above, the veteran's claim for an earlier effective 
date was filed and denied before the enactment of the VCAA.  
Subsequently, in February 2004, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  He was provided an 
SOC in February 2004.  He was advised of his opportunities to 
submit additional evidence.  These communications from the 
RO, taken together, informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b) (1).  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Following the hearing in April 2007, the veteran submitted 
additional medical evidence to the Board, and the veteran 
submitted waiver of RO consideration of the evidence.  
38 C.F.R. § 20.1304.  Such actions comply with 38 C.F.R. 
§ 3.103 and the VCAA.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, since the Board finds that the preponderance of the 
evidence is against the claim for an earlier effective date 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neurogenic bladder, atrophy of the 
left testicle, and special monthly compensation for loss of 
use of a creative organ prior and earlier effective date for 
a TDIU, any timing deficiency with respect to notice of an 
earlier effective date is moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of compensation benefits for neurogenic bladder, 
atrophy of the left testicle, and special monthly 
compensation for loss of use of a creative and earlier 
effective date for a TDIU, given that the veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
earlier effective dates, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

By a rating action in June 1970, the RO granted service 
connection for residuals, meningoencephalitis with functional 
symptoms, manifested by anxiety and depression; a 30 percent 
disability rating was assigned, effective November 14, 1969.  
Subsequently, in April 1972, the RO increased the evaluation 
for meningoencephalitis from 30 percent to 70 percent, 
effective February 11, 1971.  

The veteran was admitted to a VA hospital on December 3, 1982 
with complaints of left groin pain on straining for the past 
year and a half; he reported noticing a mass in his groin 
while standing.  It was noted that the veteran had a right 
inguinal hernia repair twenty years ago without any problems.  
On examination, the left inguignal region revealed a mass 
that descended towards the scrotum with valsalva.  The 
pertinent diagnosis was history of right inguinal 
herniorrhaphy, history of meningitis, and history of urethral 
stones.  The veteran underwent a left inguinal herniorrhaphy, 
Bassini repair; reexploration of left hernia wound, ligation 
of bleeding and exploratory laparotomy.  

A medical certificate, dated in November 1993, indicates that 
the veteran was seen for complaints of intermittent shaking.  
The diagnostic impression was status post encephalitis, 
status post recent fall.  

On October 30, 1995, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The veteran reported that he had last 
worked in October 1993; he stated that he because to disabled 
to work on November 5, 1993, as a result of residuals of 
meningioencephalitis.  

On June 13, 1996, the veteran underwent a VA examination.  At 
that time, he stated that in 1982, he had a left inguinal 
hernia repair with a surgical complication requiring a 
laparotomy during which he lost his left testicle.  The 
veteran indicated that he also developed increasing sexual 
dysfunction and lack of sensation of a full bladder since 
that time.  His prostate examination was normal.  There was 
no organomegaly or masses in the abdomen; there was no 
abdominal bruit.  The assessment was history suggestive of 
neurological disorder involving the bladder; and history of 
sexual dysfunction.  

In September 1996, a VA Form 21-4192 was received from the 
veteran's employer, Merchant Market of St. Croix, Inc.  It 
was reflected that the veteran had worked from July 8, 1993 
to October 23, 1993.  The employer noted that the veteran had 
been discharged during his probation period.  

On the occasion of another VA examination in November 1996, 
the veteran gave a history of a fall, losing his balance, and 
having difficulty with gait and ambulation.  He was known to 
have a history of meningoencephalitis and he was hospitalized 
for cervical myelopathy and spondylosis.  Following a 
physical examination, the examiner stated that the pertinent 
finding was evident for cervical myelopathy which could be 
causally related to findings on MRI indicative of spinal 
stenosis.  The examiner stated that the veteran's history of 
meningoencephalitis may contribute to worsening of his 
symptoms of cervical myelopathy.  The examiner concluded that 
the loss of balance and unsteadiness of gait may be due to 
the cervical spinal stenosis and may be worsened by the 
effects of meningoencephalitis on the meninges.  

Of record is a copy of a decision by the Social Security 
Administration, dated in November 1996, which determined that 
the veteran became disabled and unable to engage in 
substantial gainful employment beginning November 1, 1993.  
It was also determined that the veteran was disabled due to a 
degenerative cervical disc and joint disease and 
meningoencephalitis.  

Received in January 1997 was a statement from the veteran's 
representative, indicating that he was seeking compensation 
under the provisions of 38 U.S.C.A. § 1151 for the loss of 
sexual function, loss of a testicle, and neurogenic bladder 
as a result of left inguinal herniorrhaphy/exploratory 
laparotomy surgery at a VA Medical Center in 1982.  

Received in October 1997 was a transcript of a testimony 
offered by a Dr. L. O. in conjunction with a Tort claim filed 
by the veteran in 1985.  Dr. O. testified that he had 
performed many inguinal hernia repairs such as the one the 
veteran underwent in December 1982.  Dr. O. indicated that he 
had the opportunity to examine the veteran, and discovered 
that he had an atrophic, a very small irregular and painful 
left testicle.  Dr. O. also indicated that the veteran's 
underpants were wet.  Dr. O. testified that an inexperienced 
doctor performing an inguinal hernia repair may cut too deep 
and damage important organs or blood supplies.  

On December 1, 1997, the veteran was seen at a VA clinic for 
evaluation of residuals of his meningoencephalitis.  It was 
noted that sequalae included fixation problems with eyes, 
blurring headaches and episodic violence.  The impression was 
meningoencephalitis with long sequelae and balance problems.  

By a rating action in March 1998, the RO granted entitlement 
to a TDIU, effective October 30, 1995.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated April 14, 1998.  He did not appeal that 
decision.  

The veteran was afforded a VA examination in June 1998, at 
which time he reported having had a surgical repair of a left 
inguinal hernia in 1983 at the VA hospital in Minneapolis, 
Minnesota.  It was noted that the veteran had a complication 
from the surgery resulting in retroperitoneal bleeding which 
required laparotomy and the inguinal hernia was again 
repaired.  The veteran indicated that, immediately post 
surgery, he developed urinary incontinence and within the 
next twelve months there was gradual atrophy of his left 
testicle.  It was noted that the veteran has been seen in at 
least two private hospitals in the ensuing several years in 
regard to what e described as a diagnosis of atonic bladder 
and the sexual dysfunction which developed.  No surgical 
treatment was advised and the veteran was never placed on any 
medication.  Following a physical examination, the pertinent 
diagnosis was atrophic left testicle with associated history 
of impotence and neurogenic bladder.  

In a November 1998 rating decision, the RO granted 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for neurogenic bladder, atrophic left 
testicle, and special monthly compensation based on loss of 
use of a creative organ, effective from June 13, 1996.  

The veteran's claim for an earlier effective date for the 
assignment of a TDIU prior to October 30, 1995 was received 
in July 1999.  

At his personal hearing in April 2007, the veteran testified 
that he was initially assigned a 30 percent rating for his 
encephalitis and it was subsequently increased to 70 percent 
in 1971.  The veteran indicated that while he worked from 
1978 to 1993, the surgeries in 1982 kept him out of the 
workplace for some time.  The veteran indicated that he 
underwent the inguinal repair in 1982; he noted that 
something went wrong, because he had to have a second 
procedure.  The veteran indicated that, instead of being in 
the hospital for one day, he spent three weeks in the 
hospital.  He maintained that the doctors made a note in the 
records that there was some claim problems.  The veteran 
maintained that he contacted the regional office regarding 
what is referred to as the 1151 claim; however, he was 
advised that it would be a waste of his time to file such a 
claim.  The veteran reported filing a tort claim; however, 
nothing came from that claim.  The veteran maintained that 
the filing of that claim placed VA on notice that he was 
attempting to claim compensation under 38 U.S.C.A. § 1151 for 
the disabilities arising from the left inguinal repair in 
1982.  


III.  Legal Analysis-EED-Compensation under 38 U.S.C.A. 
§ 1151.

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i) (1), 3.800(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 C.F.R. § 3.154.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

In this case, June 13, 1996 has been assigned as the 
effective date for the grant of compensation under 38 
U.S.C.A. § 1151 for a neurogenic bladder, atrophy of the left 
testicle and special monthly compensation.  That is the date 
of a VA examination, during which the veteran complained that 
he had developed increasing sexual dysfunction and lack of 
sensation of a full bladder since having had a left inguinal 
hernia repair with laparotomy at a VA facility in 1982.  
While he filed a claim in January 1997, the date of that 
examination was subsequently determined to constitute an 
informal claim for § 1151 compensation for injury incurred 
during VA surgical procedure on December 8, 1982, more than 
one year prior to the date of receipt of that claim.  

The pertinent question in this case, therefore, is whether 
there was a claim made prior to June 13, 1986, such that 
would warrant assigning an earlier effective date.  

As noted above, a "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."  38 C.F.R. § 3.155(a).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  See Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  


It is asserted by and on behalf of the veteran that 
correspondence during his period of hospitalization in 1982, 
as well as a tort claim filed in 1985 represented an informal 
claim or claims for compensation pursuant to 38 U.S.C.A. 
§ 1151.  It was also asserted that various additional 
correspondence from the veteran placed VA on notice of an 
intent to file a claim pursuant to 38 U.S.C.A. § 1151.  As 
the legal criteria listed above provide, in order for 
benefits to be paid to any individual under the laws 
administered by VA, a claim for such benefits must be 
submitted in the manner prescribed by VA.  Moreover, in order 
for a communication to be considered an "informal" claim, it 
must identify the benefit sought.  There is no indication in 
the documents of record that the veteran or his 
representative expressed an intent to file a claim for 
injuries sustained during the surgical procedure in December 
1982.  

As noted above, both 38 C.F.R. § 3.400(i) (1) and 38 C.F.R. 
§ 3.157(b) allow for an application to be submitted to VA 
within one year from the date of the injury or treatment.  No 
such application was received in this case; the record is 
devoid of any document that could be considered to constitute 
a claim, informal claim or an intent to file a claim, for 
compensation for a neurogenic bladder, atrophy of the left 
testicle, and special monthly compensation, pursuant to § 
1151, prior to the date assigned by the AOJ.  

With regard to any Federal Tort Claim application, the 
statutory scheme under which this application was filed is 
completely separate and distinct from that codified under 
Title 38 of the United States Code.  While there are certain 
circumstances in which applications filed outside of Title 38 
are to be recognized by VA (for example, certain claims for 
Social Security Benefits), these exceptions are specifically 
delineated by statutory language codified under Title 38 
and/or by the implementing regulations.  Review of these 
legal criteria reveals no provision by which an application 
filed under the Federal Torts Claims Act may be considered 
claims for compensation under 38 C.F.R. § 1151.  Thus, the 
Board also finds that it would not be reasonable to conclude 
that the Federal Torts Claims Act filing by the veteran 
"identified" a claim for benefits provided by 38 U.S.C.A. 
§ 1151 so as to represent a formal or informal claim under 
the provisions of 38 C.F.R. §§ 3.151 or 3.155.  

Similarly, none of the correspondence dated in 1982, or the 
letter dated in July 1985, or cumulatively represent an 
informal claim for benefits under 38 U.S.C.A. § 1151.  The 
documents do not identify the benefit sought and do not 
demonstrate an intent to file a claim.  

In short, there is no document dated or received prior to the 
June 13, 1996 examination report, which can be construed as a 
formal or informal claim, or an intent to file a claim, for 
1151 benefits under the controlling legal criteria cited 
above.  

To some extent, the veteran appears to be raising an 
argument, in that he contends that it is unfair to deny an 
earlier effective date for the grant of benefits under 38 
U.S.C. § 1151 when it was clear only in retrospect that his 
condition was due to malfeasance on the part of a VA employee 
while he was hospitalized.  The Board is certainly 
sympathetic to such an argument.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this issue based on its application of this law to 
the pertinent facts.  

IV.  Legal Analysis-EED prior to October 30, 1995 for a TDIU.

In a 1972 rating decision, the AOJ granted a total rating for 
compensation on the basis of individual unemployability.  In 
a 1978 rating decision, individual unemployability benefits 
were terminated effective February 1, 1978.  The veteran had 
failed to return a required form.  

On October 30, 1995, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  By a rating action in March 1998, the RO 
granted the claim for a TDIU, effective October 30, 1995.  

The veteran is now requesting an effective date earlier than 
October 30, 1995 for the assignment of a TDIU.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The law provides a rule 
governing claims for increase.  38 U.S.C.A. § 5110(a), (b) 
(2).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. 
§ 3.400(o) (2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 30, 1995, for the assignment of a TDIU.  

As noted above, in a rating action in March 1998, the RO 
granted entitlement to a TDIU effective October 30, 1995.  
The veteran was notified of this decision and of his 
appellate rights by letter dated April 14, 1998.  He did not 
appeal that decision.  No correspondence was received from 
the veteran within one year of April 14, 1998, expressing 
disagreement with the effective date assigned for the grant 
of a TDIU.  See 38 C.F.R. §§ 20.201, 20.302(a).  Therefore, 
that decision is final.  

In July 1999, seven months after the March 1998 rating 
decision became final, the veteran filed a claim for an 
earlier effective date for TDIU.  However, the finality of 
the March 1998 decision can only be overcome in two ways - by 
a request for a revision based on clear and unmistakable 
error (CUE) or by a claim to reopen based on new and material 
evidence.  While the veteran has made statements that he 
believes the effective date assigned the grant of TDIU was 
based on errors and mistakes on the part of VA, neither he 
nor his representative have asserted a claim of CUE in the 
March 1998 rating decision.  Nor has he or his representative 
asserted a claim based on new and material evidence.  
Therefore, his challenge to the effective date for the grant 
of TDIU is barred as a matter of law.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  

Accordingly, the veteran's free-standing claim for an earlier 
effective date for the grant of TDIU must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  



ORDER

Entitlement to an effective date earlier than June 13, 1996, 
for the grant of compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a neurogenic bladder, atrophy of the left 
testicle, and special monthly compensation for loss of use of 
a creative organ is denied.   

Entitlement to an earlier effective date than October 30, 
1995 for a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151 is denied.  


REMAND

A.  Compensation benefits under 38 U.S.C.A. § 1151 for scar, 
abdominal.

The veteran also seeks compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for scar, as a residual of 
abdominal surgery at a VA hospital in 1982.  

In November 1999, the RO denied entitlement to service 
connection for Compensation benefits under 38 U.S.C.A. § 1151 
for scar, residual of abdominal surgery on the basis that the 
claim was not well-grounded.  The statement of the case was 
issued in February 2004 also determined that the claim was 
not well-grounded.  The well-grounded claim requirement was 
repealed by the VCAA.  

The Board further notes that following a left inguinal 
herniorrhaphy the veteran complained of increased pain in his 
right testicle.  A January 14, 1983 medical record indicates 
that the veteran complained of pain near the incision.  The 
assessment was abdominal pain, wound sensitivity.  Following 
a VA examination in June 1996, the diagnosis was abdominal 
scars secondary to surgery.  On VA examination in June 1998, 
the veteran was noted to have a vertical midline abdominal 
scar measuring approximately 8 inches; there as a left 
inguinal herniorrhaphy scar of 4 1/2 inches.  There were no 
clinical findings of a tender or painful scar, or limitation 
of motion due to the abdominal scars.  However, at the April 
2007 hearing, the veteran indicated that he has always had 
tenderness in the area of the scar.  

It is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to determine whether 
or not the veteran suffers from an additional disability 
caused by some fault on VA's part in furnishing surgical 
treatment or from an event not reasonably foreseeable.  

B.  S/C for cervical spine disorder, secondary to 
meningoencophalitis.

The veteran contends that he currently suffers from a 
cervical spine disorder that is proximately due to or the 
result of his service-connected residuals of 
meningoencephalitis, with secondary anxiety and depression 
and eye impairment.  In a December 1997 statement, the 
veteran's service representative asserted that the veteran 
suffered from balance problems as a result of his 
meningoencephalitis; and, those balance problems caused the 
veteran to fall down two flights of stairs and injured his 
cervical spine, necessitating surgical fusion.  

The record currently contains several conflicting nexus 
opinions regarding the cause of the veteran's current 
cervical spine disorder.  During a clinical visit at a pain 
clinic in April 1996, a VA physician stated that he believed 
that there were two separate problems to deal with, one being 
the degenerative changes in the cervical spine and the 
possible cause for his upper extremity symptoms and findings; 
secondly, the problem pertaining to his disequilibrium and 
problems with coordination and manual dexterity.  Following a 
VA examination in July 1996, the VA examiner noted that the 
veteran had neck pain and pain radiating down the shoulder 
blades suggestive of cervical radiculomyelopathy.  He also 
noted that the veteran had independent balance problems and 
unsteadiness of gait; he stated that the cause of the 
veteran's unsteadiness of gait and balance problems remained 
unclear.  In a statement dated in September 1996, Dr. David 
Smith stated that the MRI suggested a chronic spinal stenosis 
related to a narrow spinal canal and degenerative disc 
disease; he stated that this developed over many years and is 
unrelated to his meningoencephalitis in 1969.  

However, following a VA examination in November 1996, the 
examiner reported a diagnosis of cervical myelopathy related 
to findings of MRI indicative of spinal stenosis.  The 
examiner further noted that the spinal stenosis was most 
likely related to the fall he had in "1982."  He stated 
that the veteran's history of meningoencephalitis may 
contribute to worsening of his symptoms of cervical 
myelopathy.  The examiner added that meningoencephalitis can 
result in thickening of fibrosa meninges which could 
exacerbate the symptoms; however, meningoencephalitis was 
certainly not the cause of his cervical myelopathy.  He 
further stated that the veteran's loss of balance and 
unsteadiness of gait may be due to the cervical spinal 
stenosis and be worsened by the effects of 
meningoencephalitis on the meninges.  

In general, the Veterans' Claims Assistance Act of 2000 
(VCAA) provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c) (4) (2007); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  


In this case, there is some evidence of a current disability.  
There is also evidence linking that disability to a service-
connected disability; although that is contradicted.  As none 
of the opinions of record contains adequate reasoning, the 
Board has an insufficient basis on which to make a decision 
on the claim.  Accordingly, an additional examination and 
opinion is needed.  See 38 C.F.R. § 3.159(c) (4) (2007).  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2007).  As reported above, several doctors have 
given conflicting opinions concerning the veteran's cervical 
spine disorder.  Because the medical evidence, on its face, 
appears to be inconclusive and speculative, it the Board 
opinion that thorough and contemporaneous medical 
examinations which take into account the records of prior 
medical treatment, along with the veteran's records, should 
be accomplished so that the disability evaluation will be a 
fully informed one in regards to the appellant's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In view of the 
apparently conflicting medical opinions, it is the Board's 
judgment that the veteran should be provided a VA examination 
and that a medical opinion based on examination results and 
review of the record should be obtained.  See 38 C.F.R. 
§ 3.159(b) (1) (2007).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The veteran should be scheduled for a 
dermatology examination to determine the 
nature and etiology of the veteran's 
claimed residual scar on the abdomen.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based on the clinical evidence, the 
examiner should express an opinion, with 
complete rationale, as to whether the 
veteran now experiences additional 
disability due to the surgery and whether 
any such additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or was proximately 
caused by an event not reasonably 
foreseeable.  

2.  The veteran's claims folder should be 
forwarded to an appropriate VA physician 
for review.  The examiner is requested to 
review the veteran's clinical history as 
contained in the claims folder, and 
express a medical opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's cervical 
spine disorder was caused by the service-
connected meningoencephalitis.  If it is 
not likely that the service-connected 
disorder caused that the veteran's 
cervical spine disability, the examiner 
should express an opinion as to whether 
or not the veteran's cervical spine 
disability was aggravated (made 
permanently worse) by the service-
connected residuals of 
meningoencephalitis; if so, the examiner 
should quantify the degree of cervical 
spine disability caused by the service-
connected meningoencephalitis disability 
over and above that existing prior to the 
aggravation.  If such determination would 
be speculation only, the examiner should 
so state.  

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and readjudicate 
the issues of entitlement to service 
connection for a cervical spine disorder, 
secondary to the service-connected 
meningoencephalitis, and to compensation 
under 38 U.S.C.A. § 1151 for a scar as a 
residual of abdominal surgery on the 
merits.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this REMAND are to further develop 
the record and to the accord the veteran due process of law.  
By this remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


